Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification, while being enabled for a surface protecting resin member in which a fluorotelomer alcohol according to the general formula found throughout the pending claims which has the recited dynamic friction coefficient properties of Claim 10 does not reasonably provide enablement for such a coating without said fluorotelomer alcohol as currently recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir. 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the scope or breadth of the claims;
3) the state of the prior art;
4) the predictability or unpredictability of the art;
5) the relative skill of those skilled in the art;
6) the presence or absence of working examples;
7) the amount of direction or guidance presented and;
8) the quantity of experimentation necessary.
            The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
            
            Nature of the Invention:  The nature of the invention of Claim 10 is a surface protecting resin member comprising acrylate resins and polyols with specific hydroxyl values and a multifunctional isocyanate which has the recited dynamic friction coefficient properties of Claim 10.

Scope or breadth of the claims:  Claim 10 recites a surface protecting resin member comprising acrylate resins and polyols with specific hydroxyl values and a multifunctional isocyanate which has the recited dynamic friction coefficient properties of Claim 10.

            However, the instant specification and claim set as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to arrive at a surface protecting resin member’s dynamic friction coefficient properties without the use of the fluorotelomer alcohol of the general formula of the pending claims.

            State of the prior art:  The prior art with regards to surface protecting coatings is immense but does not reasonably direct one of ordinary skill in the art to such coatings which satisfy the dynamic friction coefficient properties of Claim 10 unless the fluorotelomer alcohol recited by the pending claims is used.  Thus, while enabled for such cured composition which satisfy the dynamic friction coefficient properties of Claim 10 which already comprise such a fluorotelomer alcohol, there is no direction on how to arrive at such dynamic friction coefficient properties of Claim 10 without this component.  This factor weighs strongly in finding a lack scope of enablement. 
            Predictability or unpredictability of the art: the field of chemistry is an unpredictable art.  As Applicant provides no guidance as to what constitutes a possible formulation that would satisfy the dynamic friction coefficient properties of Claim 10 without the fluorotelomer alcohol of the pending claims, a skilled artisan has no idea where to start in making and using the surface protecting member of Claim 10 without such an alcohol.  This leads to unpredictability in manufacturing such a surface protecting member without the fluorinated alcohol.  This factor weighs strongly in finding a lack scope of enablement. 
            Relative skill of those skilled in the art: In view of the discussion of the state and complexity of the prior art, and the scope of the claims, cured compositions comprising 
            Presence or absence of working examples: No working examples are presented disclosing supporting materials to guide the skilled artisan in ascertaining how to fabricate a surface protecting member according to Claim 10 which has the recited dynamic friction coffecients without the fluorotelomer alcohol of the pending claims is given.   The only examples given all contain the fluorinated alcohol and all meet the claim.  The only examples which are comparative are for a completely different siloxane based system that does not read over even the base acrylate and polyols in an apparent manner. Further, even if these siloxane systems would read over the components, they do not meet the dynamic friction coefficient ratio recited by Claim 10. Therefore, they provide no guidance to arrive at the claimed coating.  This factor weighs strongly in finding a lack scope of enablement. 
            Amount of direction or guidance presented: No direction or guidance for how to arrive at the claimed member coating of Claim 10 without using the fluorotelomer recited by the pending claims. Applicant’s Second Exemplary Embodiment (starting on bottom of Page 9 of the as-filed specification) discloses the claim language of instant Claim 10 and also discloses “the method for controlling the dynamic friction coefficient… according to the second exemplary embodiment within the above respective ranges may be any method.”  Immediately following this statement is disclosure on how to accomplish this control of the dynamic friction coefficients is by using the fluorotelomer alcohol disclosed in the pending claims. (see page 12 full 3rd paragraph).  There is no disclosure which reasonably suggests how to accomplish this control of the dynamic friction coefficients without the use of the of fluorotelomer alcohol disclosed in the 
            Quantity of experimentation necessary: In view of the number of factors discussed above, and further in view of the high degree of variability for each single factor that must be taken into account in order to provide an accurate means for producing the full scope of the a surface protecting resin member’s dynamic friction coefficient properties without the use of the fluorotelomer alcohol of the general formula of the pending claims, the state of the art with regard to producing to these polymeric compositions in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually producing a surface protecting resin member’s dynamic friction coefficient properties without the use of the fluorotelomer alcohol of the general formula of the pending claims.as claimed in the absence of detailed guidance to this effect.  This factor weighs strongly in finding a lack scope of enablement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-5, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (U.S. 20170355876).
Klein teaches coatings which are based on acrylic resins reacted with perfluoro alcohol functionalized isocyanates.  (Abstract and Example, Table 1).  The formulations contain multiple polyols (A) all of which are acrylate based.  See A1-A3 and ¶[0156]-¶[0158].  These acrylate polyols exemplify an acid number but do not exemplify the hydroxyl number.  However, in ¶[0036] Klein teaches the polyols (A) preferably have hydroxyl numbers in the range of 30 to 400 mg KOH/g and most particularly in the range of 70 to 250 mKOH/g.  As the most particularly preferred range anticipates the range of both the recited acrylate resin and the recited polyols and Klein uses multiple acrylate resins which are hydroxyl group functionalized per the ranges, Klein is sufficiently specific to anticipate the acrylic resin hydroxyl number range recited and also the polyol hydroxyl number range recited by Claims 1 and 10.  As there is no definition in the specification that defines the polyols as not having acrylic or acrylate units, any one of the exemplified acrylic resin polyols anticipates the acrylic resin and any of the other acrylic resin polyols of Klein anticipate the polyol of Claims 1 and 10 for the above reasons.
	Note the claims recited comprising (containing) language that permits the other components of Klein to be present even though not recited and the claims are still anticipated.
	In Klein the isocyanate is reacted with the fluoroalcohol to produce a fluorinated isocyanate that cures the polyols of the coating composition.  (See Table 1 and ¶[0103] Catalyst section, see also ¶[0145] curing disclosure).  The fluorinated isocyanate B2 (¶[0160]-¶[0164] is made by reacting a hexamethylene diisocyanate with 2-perfluorohexyl ethanol.  The 2-perfluorohexyl ethanol anticipates the general formula of Claim 1 and Claims 4-5 when m = 2 and n = 5 and one of ordinary skill in the art is reasonably suggested 100 mol% (and therefore 100 mass %) of the fluoro alcohol is reacted with the hexamethylene diisocyanate (a multifunctional isocyanate).  This anticipates Claim 2.

	The other polyols based on acrylates are all polymerized hydroxyl functional acrylates and, therefore, are reasonable suggested to have many more than 6 carbon atoms between any of the hydroxyl groups which anticipates Claim 8.  Nanoparticles are specifically taught by Klein to be included in the compositions which is sufficiently specific to anticipate Claim 9.  (¶[0136])
	Claim 10 is anticipated as the compositions comprise all three recited components and also a fluorotelomer alcohol which is reacted in the curing system.  Such combination of all 4 components which are reacted at least in part (cured) are always demonstrated to fall in the recited dynamic friction coefficient and ratio of coefficients recited by Claim 10.  Therefore, one of ordinary skill in the art is reasonably suggested the coatings of Klein as discussed above must anticipate the dynamic friction coefficient and ratio of coefficients recited by Claim 10.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Allowable Subject Matter
Claims 11-20 are allowed.  Claims 3, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Similarly, claims 3, and 6-7 recited the fluorotelomer alcohol (Claim 3) as a separate compound (unreacted as this component is not recited as a residue of the fluorotelomer alcohol) in the cured composition and also the acrylic resin (Claims 6-7) having some amount of fluorination (possibly from reaction of the fluorotelomer alcohol with the acrylate resin during curing).  Klein does not teach or suggest any residual fluoro alcohol in the cured compositions that is not reacted with the isocyanate.  Therefore, one of ordinary skill in the art would only arrive at such cured composition using Klein through the benefit of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766